Action for personal injuries sustained by plaintiff Anna Rosen, and for loss of services by her husband, Charles Rosen. Plaintiffs occupied an apartment in a tenement house owned by defendant. Part of the equipment in their apartment consisted of a clothes dryer made of iron and suspended by ropes and pulleys from bars attached to the ceiling. One end of the dryer fell and struck plaintiff Anna Rosen on the head and neck. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.